MORSELL, Circuit Judge.
This is the •case of an appeal by a patentee.' which is •opposed by the appellee on the ground of want of jurisdiction in the judge to entertain an appeal from the decision of the commissioner of patents in said case. It has been -on several occasions decided, and the question must now be considered as settled, that the act of congress confers no jurisdiction on ■the judge to hear and determine any appeal -on behalf of a patentee from a decision of the commissioner of patents against his priority of claim, as in the present instance. The said appeal must therefore be dismissed; and the same is so certified by me to the honorable commissioner accordingly, -and all the papers returned.